                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

JERRY ALAN WALKER, #208 534,           )
                                       )
     Plaintiff,                        )
                                       )
     v.                                )   CIVIL ACT. NO. 2:17cv869-ECM
                                       )
SGT. ANTHONY LAMBERT,                  )
                                       )
     Defendant.                        )

                           OPINION and ORDER

     Before the court is the Recommendation of the Magistrate Judge entered

October 19, 2018. Doc. 32. There being no timely objection filed to the

Recommendation, and based on an independent review of the record, it is

     ORDERED that the Recommendation of the Magistrate Judge (Doc. 32) is

ADOPTED, and this action is DISMISSED without prejudice.

     A Final Judgment will be entered separately.

     DONE this 4th day of December, 2018.


                                    /s/ Emily C. Marks
                              EMILY C. MARKS
                              UNITED STATES DISTRICT JUDGE
